  Case 1:20-cr-00256-CMH Document 16 Filed 03/22/21 Page 1 of 2 PageID# 136




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )       Case No.: 1:20 CR 256
                                            )
MOHAMMED TARIQ AMIN,                        )
                                            )
                      Defendant.            )

                            CONSENT MOTION TO CONTINUE

         COMES NOW, the defendant, by and through counsel, and respectfully requests that the

Court continue his sentencing to April 9, 2021 due to counsel’s recent contact with an individual

who tested positive for COVID-19. The government does not oppose this request and a proposed

order is attached.



                                            Respectfully Submitted,

Dated:    3/22/2021                         /s/ Cary Citronberg
                                            Cary J. Citronberg
                                            Zwerling Citronberg PLLC
                                            114 N. Alfred Street
                                            Alexandria, VA 22314-3011
                                            (703) 684-8000
                                            (703) 684-9700 (fax)
                                            cary@zwerling.com
 Case 1:20-cr-00256-CMH Document 16 Filed 03/22/21 Page 2 of 2 PageID# 137




                                CERTIFICATE OF SERVICE

       I certify that on 22nd day of March, 2021, a copy of the foregoing was filed

electronically. Service of this filing will be made to all ECF-registered counsel by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.

                                              /s/ Cary Citronberg
                                              Cary J. Citronberg
                                              Zwerling Citronberg PLLC
                                              114 N. Alfred Street
                                              Alexandria, VA 22314-3011
                                              (703) 684-8000
                                              (703) 684-9700 (fax)
                                              cary@zwerling.com
